NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



R.C.,                                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-1976
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Robert A. Bauman,
Judge.

Howard L. Dimmig, II, Public Defender,
and Alisa Smith, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             We reverse the adjudication of delinquency for two counts of possession

of drug paraphernalia and remand for entry of a judgment of dismissal. The evidence

presented at the adjudicatory hearing failed to establish that the residue on the alleged
paraphernalia was a controlled substance. Therefore, the State failed to establish a

prima facie case of use or possession with intent to use paraphernalia pursuant to

section 893.147(1), Florida Statutes (2016), and the motion for judgment of dismissal

should have been granted. See M.M. v. State, 152 So. 3d 121, 123-24 (Fla. 3d DCA

2014).

             Reversed and remanded.



VILLANTI, BLACK, and SALARIO, JJ., Concur.




                                          -2-